Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Authorization for this examiner’s amendment was given in a telephone interview with Gary Serbin on 04/29/2021.
3.    The application has been amended as follows:

        Regarding claim 8, line 1, change “a passive RFID tag, said comprising” to --a passive RFID tag comprising--

        Regarding claim 15, line 26, after “wherein said first frequency is substantially equal to said second frequency;” insert --wherein said third operating mode enables said passive RFID tag to communicate, utilizing a third carrier signal having a third frequency;
         wherein said third frequency is in a different frequency band from said first, and said second frequencies;--

         Regarding claim 35, line 1, change “a passive RFID tag, said comprising” to --a passive RFID tag comprising--
Allowable Subject Matter
4.    Claims 1-3, 5, 8-10, 12, 15-17, 19, 21-44 are allowed.
      The following is an examiner’s statement of reasons for allowance:

       Regarding claim 1, patentability resides in “wherein said third operating mode enables said passive RFID tag to communicate, utilizing a third carrier signal having a third frequency, with a third interrogator; wherein said third frequency is in a different frequency band from said first, and said second frequencies; wherein said second RFID communication protocol is a commandless asynchronous protocol having a communication range that is greater than a communication range of said first RFID communication protocol; wherein said controller enables transmissions of said unique tag identifier to said second interrogator via a random hold-off-and-retransmit scheme”, in combination with the other limitations of the claim.
 
          Regarding claim 8, patentability resides in “wherein said third operating mode enables said passive RFID tag to communicate, via said second antenna, utilizing a third carrier signal having a third frequency, with a third interrogator using a third RFID communication protocol:
wherein said third frequency is in a different frequency band from said first and said second frequencies; wherein said second RFID communication protocol is a commandless asynchronous protocol having a communication range that is greater than a communication range of said first RFID communication protocol”, in combination with the other limitations of the claim.
 
        Regarding claim 15, patentability resides in “wherein said third operating mode enables said passive RFID tag to communicate, utilizing a third carrier signal having a third frequency;


          Regarding claim 30, patentability resides in “wherein said third operating mode enables said passive RFID tag to communicate, via said second antenna utilizing a third carrier signal having a third frequency, with a third interrogator using a third RFID communication protocol;
wherein said third frequency is in a different frequency band from said first and said second frequencies, wherein one of said first, second, and third operating modes is a default operating mode, and wherein said controller is configured to switch from said default operating mode to one of the other two operating modes upon said protocol detection circuitry detecting a trigger; and wherein, said controller is configured to enable said passive RFID tag to remain in said switched one of the other two operating modes for a predetermined period of time, said predetermined period of time selected from a group of time periods comprising a temporary' duration and a permanent duration.”, in combination with the other limitations of the claim.

           Regarding claim 35, patentability resides in “wherein said third operating mode enables said passive RFID tag to communicate, via said second antenna utilizing a third carrier signal having a third frequency, with a third interrogator using a third RFID interrogation protocol;



             Regarding claim 40, patentability resides in “wherein said third operating mode enables said passive RFID tag to communicate, via said second antenna utilizing a third carrier signal having a third frequency, with a third interrogator using a third RFID interrogation protocol;
wherein said third frequency is in a different frequency band from said first and said second frequencies, wherein one of said first, second, and third operating modes is a default operating mode, and wherein said controller is configured to switch from said default operating mode to one of the other two operating modes upon said protocol detection circuitry detecting a trigger; and wherein, said controller is configured to enable said passive RFID tag to remain in said switched one of the other two operating modes for a predetermined period of time, said predetermined period of time selected from a group of time periods comprising a temporary' duration and a permanent duration.”, in combination with the other limitations of the claim.



5.      Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

a.    Riedel et al. (US 2018/0129926) disclose method for providing a reader with a tamper loop status of a radio-frequency transponder.

b.    Carr (US 10,551,334) discloses impedance spectrometer with metamaterial radiative filter.

c.    Yanagawa et al. (US 2013/0007468) disclose apparatus and method for recognizing information held by an IC tag.

       If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hai Phan, can be reached on 571-272-6338. The fax phone number for this Group is 571-273-8300.
         Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is 571-272-2600.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUNG NGUYEN/
Primary Examiner, Art Unit 2685